Case: 22-30293     Document: 00516548893         Page: 1     Date Filed: 11/17/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                  No. 22-30293                              FILED
                                Summary Calendar                    November 17, 2022
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Randy L. Randall,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:11-CR-317-8


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Randy L. Randall, federal prisoner # 15699-035, appeals the district
   court’s denial of his 18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate
   release. He contends that because the Government conceded in response to
   an earlier § 3582(c)(1)(A)(i) motion that his allegations related to COVID-19


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-30293      Document: 00516548893          Page: 2    Date Filed: 11/17/2022




                                    No. 22-30293


   constituted an extraordinary and compelling circumstance, the district court
   could not consider the issue. In addition, Randall maintains that because his
   refusal to take the COVID-19 vaccine was based on a sincerely held religious
   belief, the district court’s reliance on his refusal to deny relief violated his
   First Amendment rights. Finally, Randall argues that the district court
   should have taken into account the Custody Classification Form created by
   the Bureau of Prisons in analyzing the 18 U.S.C. § 3553(a) factors and should
   not have given weight to his criminal history or his prison disciplinary record.
          We review for abuse of discretion. See United States v. Chambliss, 948
   F.3d 691, 693-94 (5th Cir. 2020).          The district court conducted an
   independent review of the § 3553(a) factors and concluded that Randall was
   not entitled to relief. Randall has not shown that the district court abused its
   discretion in this conclusion. See id. at 693; see also Concepcion v. United
   States, 142 S. Ct 2389, 2404-05 (2022).         Because the district court’s
   independent § 3553(a) analysis supports the dismissal, it is unnecessary to
   consider Randall’s arguments challenging the district court’s conclusion that
   he failed to show extraordinary and compelling reasons warranting relief. See
   United States v. Jackson, 27 F.4th 1088, 1093 & n.8 (5th Cir. 2022); Ward v.
   United States, 11 F.4th 354, 360-62 (5th Cir. 2021).         Accordingly, the
   judgment of the district court is AFFIRMED.




                                          2